Opinion issued March 29, 2007

 
 







In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00678-CV



IN RE SATISH GUPTA, SB INTERNATIONAL, INC., TRINITY
RECYCLING, INC., AND MANISH GUPTA, Relators



Original Proceeding on Petition for Writ of Mandamus 



O P I N I O N

	Relators, Satish Gupta, SB International, Inc., Trinity Recycling, Inc., and
Manish Gupta have filed a petition for writ of mandamus, challenging the trial court's
order striking all of their pleadings in the underlying lawsuit (1) brought against them
by real party in interest, U.S. Denro Steels, Inc., doing business as Jindal United Steel
Corporation.  We deny the petition for writ of mandamus.
	We vacate our order of July 26, 2006, staying the underlying proceedings.




						Laura Carter Higley
						Justice

Panel consists of Justices Nuchia, Jennings, and Higley.

Justice Jennings, concurring.
1.